Quinn, Chief Judge
(concurring in the result):
Except for the discussion in Part III, I agree with the principal opinion. As to the excepted part, I concur in the result on the ground that the question of fear was not reasonably raised. At the trial the accused strongly denied that he intended to stab the victim. He maintained that he hit the deceased with the back of his hand “to try and scare him away.” He further testified that he did not know whether the deceased ran into his knife, or whether he had, in fact, “cut him.” The substance of this testimony is a complete disclaimer of any fear on the part of the accused.